UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 21, 2012 Internet Patents Corporation (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 0-26083 (Commission File Number) 94-3220749 (I.R.S. Employer Identification No.) 10850 Gold Center Dr. Suite 250B Rancho Cordova, California 95670 (Address of principal executive offices including zip code) (916) 853-1529 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On December 21, 2012, Internet PatentsCorporation (“IPC”)filed patent infringement lawsuits in the U.S. District Court for the Northern District of California against Tree.com and Quinstreet, Inc The lawsuits allege infringement of U.S. Patent No. 7,707,505 entitled “Dynamic Tabs for a Graphical User Interface.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. INTERNET PATENTS CORPORATION Date:December 26, 2012 By: /s/L. Eric Loewe Name: L. Eric Loewe Title: Senior Vice President, General Counsel and Secretary
